Citation Nr: 0030663	
Decision Date: 11/24/00    Archive Date: 12/01/00	

DOCKET NO.  99-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, with 
associated complications.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



REMAND

The veteran served on active duty from September 1963 to 
September 1965, with apparent additional periods of active 
duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Oakland, California.

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's diabetes 
mellitus.  In that regard, at the time of the filing of his 
initial claim, the veteran stated that he was "diagnosed" 
with diabetes mellitus "back in 1967."  However, in 
subsequent correspondence, the veteran stated that he had 
received a diagnosis of diabetes mellitus as early as 1966, 
placing the origin of that disability within the first year 
following his discharge from service.  

The Board notes that, in correspondence of late June 1998, 
one of the veteran's private physicians wrote that, "to the 
best of his recollection, in early 1966, (the veteran's) 
history demonstrated a diagnosis of diabetes (adult-onset 
diabetes)."  Moreover, the veteran has yet to be afforded a 
VA examination for compensation purposes.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  Accordingly, in light of 
the aforementioned, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all medical care providers who 
may possess additional records of 
treatment for his diabetes mellitus.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

2.  The veteran should then be afforded 
an examination for compensation purposes 
in order to more accurately determine the 
date of onset and etiology of his current 
diabetes mellitus.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following review of 
the records in this case, and thorough 
examination of the veteran, the examiner 
should specifically comment as to whether 
the veteran currently suffers from 
chronic diabetes mellitus and, if so, the 
date when the veteran's diabetes mellitus 
was first clinically manifest.  The 
examiner should also comment as to 
whether the veteran's diabetes is as 
likely as not the result of some incident 
or incidents of his period of active 
military service.  In rendering these 
opinions, the examiner should 
specifically take into account the 
statement of the veteran's private 
physician to the effect that, "in early 
1966," the veteran's history demonstrated 
a diagnosis of diabetes, and the fact 
that, at present, there exist no clinical 
records substantiating the existence of 
diabetes at that time.  The claims file 
must be made available to the examiner 
prior to the examination. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
review the aforementioned examination 
report to ensure that it is responsive 
to, and in complete compliance with, the 
directives of this REMAND, and if not, 
the RO should take corrective action.

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claim may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 2 -


